Appeal by the defendant from an order of the Supreme Court, Kings County (Hall, J.), dated April 9, 2008, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in declining to downwardly depart from the defendant’s presumptive risk level inasmuch as there was no clear and convincing evidence in the record of a mitigating factor “of a kind' or to a degree, not otherwise adequately taken into account by the guidelines” (Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 4 [2006]; see People v Burgos, 39 AD3d 520 [2007]; cf. People v Agard, 35 AD3d 568 [2006]). Fisher, J.P., Covello, Angiolillo and Roman, JJ., concur.